            Case 1:20-cr-00107-DAD-BAM Document 5 Filed 08/21/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAURA D. WITHERS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                IN THE UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                         CASE NO. 1:20-CR-00107-DAD-BAM

11                               Plaintiff,
                                                       MOTION TO UNSEAL INDICTMENT AND
12                         v.                          [PROPOSED] ORDER

13   CHRISTOPHER PATTERSON,

14                               Defendant.

15

16          The United States of America, by and through its undersigned counsel, hereby moves to unseal

17 the indictment in the above-captioned case. On July2, 2020, the grand jury returned an indictment in

18 this case, which was sealed to prevent the defendant becoming aware of the charges until an arrest could

19 be made. As the defendant was arrested this morning based upon this indictment, there is no longer a

20 need for the indictment to remain sealed.
21

22   Dated: August 21, 2020                                MCGREGOR W. SCOTT
                                                           United States Attorney
23

24                                                  By: /s/ LAURA D. WITHERS
                                                        LAURA D. WITHERS
25                                                      Assistant United States Attorney

26

27

28

                                                       1
          Case 1:20-cr-00107-DAD-BAM Document 5 Filed 08/21/20 Page 2 of 2

 1                                      [PROPOSED] ORDER

 2

 3        IT IS HEREBY ORDERED that, for the reasons set forth above, and good cause having been

 4 shown, the indictment in this matter be UNSEALED.

 5
                         21 2020
          Dated: August ____,                             _______________________________
 6                                                        HON. JENNIFER L. THURSTON
                                                          UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                  2
